NOT FOR PUBLICATION

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


FRANK MUSSARA,
                                                                Civ. Action No. 17-4316 (JMV)
                 Plaintiff,
                                                                     OPINION & ORDER
       v.

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                 Defendant.


John Michael Vazquez, U.S.D.J.

       This matter comes before the Court on a motion for reconsideration filed by Defendant,

the Acting Commissioner of Social Security. D.E. 30. Plaintiff filed opposition. D.E. 32.

Defendant moves the Court to reconsider its Opinion and Order. D.E. 27, 28. The Court reviewed

all submissions made in support of the motion and considered the motion without oral argument

pursuant to Fed. R. Civ. P. 78(b) and L. Civ. R. 78.1(b). For the reasons that follow, Defendant’s

motion for reconsideration is DENIED.

   I. BACKGROUND

       On June 14, 2017, Plaintiff filed his Complaint, D.E. 1, asserting that Defendant erred in

finding Plaintiff not disabled under the Social Security Act. The Court reviewed the parties’ briefs

and the entire administrative record, D.E. 9, 15, 16, 24, and then held oral argument on March 19,

2018, D.E. 27.

       On appeal, Plaintiff argued that the Administrative Law Judge (“ALJ”) erred by failing to

address Plaintiff’s post-hearing memorandum and objection to the vocational expert’s (“VE”)
testimony. D.E. 15 at 6-7 (citing Tr. at 308-15). Citing to HALLEX 1 § I-2-5-55, Plaintiff argued

that the ALJ was duty bound to rule on Plaintiff’s objections to the VE’s testimony. Id. at 9.

Plaintiff’s objection centered on the argument that the Dictionary of Occupational Titles (“DOT”)

was terribly outdated and that more current and reliable information could be found in the United

States Department of Labor’s Occupational Information Network (“O*NET”). Id. at 11-17. Thus,

in his post-hearing memorandum, Plaintiff claimed that the VE’s reliance on the DOT resulted in

an erroneous classification of jobs (unskilled as opposed to semi-skilled) that Plaintiff could

purportedly perform. Id. at 13-14. Plaintiff concluded, therefore, that the ALJ erred in not

analyzing Plaintiff’s objections to the VE.

       In opposition, Defendant first argued that the HALLEX section to which Plaintiff referred

governed objections presented at a hearing, not after, and that an ALJ was not required to consider

post-hearing submissions. D.E. 16 at 12. Defendant continued that the ALJ nevertheless did

consider Plaintiff’s post-hearing submission, adding that no authority requires an ALJ to resolve

conflicts between a VE’s testimony and O*NET. Id. at 13.

       After hearing oral argument, the Court issued a verbal Opinion from the bench. D.E. 27.

The written Order provided, in pertinent part, as follows:

         ORDERED that matter is REVERSED and REMANDED so that the
       Commissioner can consider the following:

           1.    Whether the United States Department of Labor’s Occupational
                Information Network (O*NET) qualifies pursuant to 20 C.F.R. §
                404.1566(d) as “reliable job information available from various
                governmental and other publications.”; and

           2. If the Commissioner determines that O*NET is reliable job
              information pursuant to Section 404.1566(d), whether the O*NET
              job information conflicts with other information that the


1
 HALLEX is short form for the Hearings, Appeals and Litigation Law Manual published by the
Social Security Administration’s Office of Disability Adjudication and Review.


                                                 2
               Commissioner take administrative notice of regarding job data (such
               as the Dictionary of Occupational Titles or testimony from
               vocational experts); and

           3. If the Commissioner determines that a conflict exists, the
              Commissioner must resolve the conflict, to permit meaningful
              judicial review, as to Plaintiff’s case; and it is further

D.E. 28 at 2 (footnote omitted). It is the foregoing language (the “O*NET Provision”) that is the

subject of the current motion.

   II. RECONSIDERATION STANDARD

       In the District of New Jersey, motions for reconsideration can be made pursuant to Local

Civil Rule 7.1(i). The rule provides that such motions must be made within fourteen days of the

entry of an order. Defendant has complied with this time requirement. Substantively, a motion

for reconsideration is viable when one of three scenarios is present: (1) an intervening change in

the controlling law, (2) the availability of new evidence not previously available, or (3) the need

to correct a clear error of law or prevent manifest injustice. Carmichael v. Everson, No. 03-4787,

2004 WL 1587894, at *1 (D.N.J. May 21, 2004) (citations omitted). Granting a motion for

reconsideration is an “extraordinary remedy,” to be granted “sparingly.” NL Indus., Inc. v.

Commercial Union Ins. Co., 935 F. Supp. 513, 516 (D.N.J. 1996) (citations omitted).

       A motion for reconsideration, however, does not entitle a party to a second bite at the apple.

Therefore, a motion for reconsideration is inappropriate when a party merely disagrees with a

court’s ruling or when a party simply wishes to re-argue its original motion. Sch. Specialty, Inc.

v. Ferrentino, No. 14-4507, 2015 WL 4602995, *2-3 (D.N.J. July 30, 2015); see also Florham

Park Chevron, Inc. v. Chevron U.S.A., 680 F. Supp. 159, 162 (D.N.J. 1988). Moreover, a motion

for reconsideration is not an opportunity to raise matters that could have been raised before the

original decision was reached. Bowers v. NCAA, 130 F. Supp. 2d 610, 613 (D.N.J. 2001).




                                                 3
    III. ANALYSIS

       Defendant requests that the Court modify2 the O*NET Provision to instead indicate that

the matter is remanded to the ALJ “to further evaluate the vocational expert’s testimony in light of

Plaintiff’s proffer of post-hearing information concerning the skill level of the jobs in the current

economy.” D.E. 30-1 at 6. In support, Defendant first asserts that the O*NET Provision “raises a

number of unnecessary, academic complications.” D.E. 30-1 at 4. Citing to Shaibi v. Berryhill,

883 F.3d 1102 (9th Cir. 2017), Defendant continues that SSR 00-04p is the only “publication that

an ALJ independently assesses with respect to apparent conflicts, namely . . . (DOT) and its

companion publication, the Selected Characteristics of Occupations (SCO).” Id. at 2. As a result,

Defendant asserts, “even if O*NET were to qualify as a data source under 20 C.F.R. § 404.1566(d),

it would not give rise to a legal duty by the ALJ to check for apparent conflicts against that data

source” because such a duty only exists by virtue of SSR 00-04p, which only references DOT and

SCO. Id. at 5 (footnote omitted). Separately, Defendant argues that the O*NET Provision is

unclear. Id. Defendant indicates that it is unclear whether the ALJ should only consider a potential

conflict in the context of the facts of this case or more generally. Id. at 5-6.

       20 C.F.R. § 404.1566 is entitled “Work which exists in the national economy.” Subsection

(d), on which the Court relied in issuing its Opinion and Order, provides as follows:

               (d) Administrative notice of job data. When we determine that
               unskilled, sedentary, light, and medium jobs exist in the national
               economy (in significant numbers either in the region where you live
               or in several regions of the country), we will take administrative
               notice of reliable job information available from various
               governmental and other publications. For example, we will take
               notice of—




2
  Defendant also does not agree with the Court’s decision to remand in the first instance but that
is not the subject of the motion for reconsideration.


                                                   4
                    (1) Dictionary of Occupational Titles, published by the
                    Department of Labor;
                    (2) County Business Patterns, published by the Bureau of
                    the Census;
                    (3) Census Reports, also published by the Bureau of the
                    Census;
                    (4) Occupational Analyses, prepared for the Social Security
                    Administration by various State employment agencies; and
                    (5) Occupational Outlook Handbook, published by the
                    Bureau of Labor Statistics.

20 C.F.R. § 404.1566(d) (emphasis added).

        SSR 00-04p provides that when there is a conflict between a vocational expert or

specialist’s testimony, on the one hand, and either the DOT or SCO, on the other, the ALJ must

resolve the conflict. SSR 00-04p. The ruling continues as follows:

                Occupational evidence provided by a VE or VS generally should be
                consistent with the occupational information supplied by the DOT.
                When there is an apparent unresolved conflict between VE or VS
                evidence and the DOT, the adjudicator must elicit a reasonable
                explanation for the conflict before relying on the VE or VS evidence
                to support a determination or decision about whether the claimant is
                disabled. At the hearings level, as part of the adjudicator's duty to
                fully develop the record, the adjudicator will inquire, on the record,
                as to whether or not there is such consistency.

Id. Critically, SSR 00-04p requires the ALJ to affirmatively ask the vocational expert if the

expert’s testimony conflicts with DOT information. Id. If the testimony appears to be in conflict,

then the ALJ must “obtain a reasonable explanation” for the conflict and then explain how the ALJ

resolved the conflict. Id.

        As noted, Defendant’s argument also relies on Shaibi v. Berryhill, 883 F.3d 1102, 1104

(9th Cir. 2017). In Shaibi, during the plaintiff’s disability hearing, a vocational expert had testified

as to three occupations that existed in substantial numbers. The plaintiff’s counsel did not examine

the expert, or raise an objection, as to this information. Id. After the ALJ found that Plaintiff was

not disabled, the plaintiff raised on appeal for the first time that the ALJ erred in crediting the



                                                   5
expert’s testimony as to the number of jobs. Id. at 1105. In support, the plaintiff argued that the

testimony was undercut by the U.S. Census Bureau’s County Business Patterns (“CBP”), the

Bureau of Labor of Statistics Occupational Outlook Handbook (“OOH”), and common sense. Id.

       The plaintiff argued that because § 404.1566(d) listed both CBP and OOH, the ALJ should

have addressed the issue sua sponte. Id. at 1108. In rejecting the argument, the Ninth Circuit held

as follows:

               [W]hen a claimant fails entirely to challenge a vocational expert's
               job numbers during administrative proceedings before the agency,
               the claimant forfeits such a challenge on appeal, at least when that
               claimant is represented by counsel. Specifically, our holding
               encompasses challenges based on an alleged conflict with
               alternative job numbers gleaned from the CBP or the OOH.

Id. at 1109 (footnote omitted). In support, the Shaibi court relied Meanel v. Apfel, 172 F.3d 1111

(9th Cir. 1999), as amended (June 22, 1999), for the proposition that represented claimants must

raise all issues in administrative proceedings to preserve them for appeal because “administrative

law judges are better positioned to weigh conflicting evidence than a reviewing court.” Shaibi,

883 F.3d at 1109 (citing Meanel, 172 F.3d at 1115). The court in Shaibi continued that an ALJ is

only required, pursuant to SSR 00-4p, to sua sponte resolve a conflict when it involves a vocational

expert’s testimony and the DOT. Id.

       In light of the foregoing, the Court denies Defendant’s motion for reconsideration. First,

as the plain language of § 404.1566(d) states, the listed sources are merely examples; the list is not

exhaustive or exclusive. As the language further indicates, if the governmental source provides

reliable information, then the Social Security Administration will take administrative notice. For

this reason, the Court ordered the first inquiry under the O*NET Provision, that is, to determine

whether Department of Labor’s O*NET qualified as “reliable job information available from

various governmental . . . publications” under the regulation. The Court likewise disagrees with



                                                  6
Defendant’s reliance on SSR 00-4p. As recognized by the Shaibi court, the ruling only addresses

when an ALJ must address an issue sua sponte – the ruling in no way indicates that expert

testimony and DOT conflicts are the only ones that ever need be resolved.

       The Court recognizes that the Shaibi opinion is not binding precedent, but the Court finds

that it nevertheless supports the Court’s Opinion and Order. The Ninth Circuit ruled that a

represented claimant needed to preserve a challenge to a vocational expert’s testimony (other than

that required sua sponte by SSR 00-4p) during the administrative proceeding, which is what

Plaintiff did in this matter. Moreover, the Shaibi court did not say that such potential conflicts

could then be ignored by the ALJ because they did not fit within the parameters of SSR 00-4p; to

read the Ninth Circuit’s decision in that manner would make its holding superfluous – raising an

objection during the administrative record would be essentially meaningless. Finally, the Court

agrees with the Ninth Circuit that the ALJ is in the best position to address the issue in the first

instance. It is for that reason, that the Court remanded the matter.

       Finally, as to Defendant’s argument that the Order is unduly vague, the Court disagrees.

The application of O*NET is precisely the issue raised by Plaintiff in his post-hearing submission.

Although it seems to go without saying that the ALJ is going to rule on the information presented

to it by Plaintiff (that is, Plaintiff’s post-hearing brief), the Court nevertheless stated in its Order

that “[i]f the Commissioner determines that a conflict exists, the Commissioner must resolve the

conflict, to permit meaningful judicial review, as to Plaintiff’s case[.]” D.E. 28 at 2.

   IV. CONCLUSION

       For the reasons stated above, and for good cause shown,

       IT IS on this 3rnd day of January 2019,




                                                   7
ORDERED that Plaintiff’s motion for reconsideration (D.E. 30) is DENIED.



                                        s/      John      Michael          Vazquez
                                  __________________________
                                        John Michael Vazquez, U.S.D.J.




                                     8
